Citation Nr: 0202053	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  99-04 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of a gunshot wound of the left (major) 
shoulder, muscle group IV.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a fracture of the left pelvis, muscle group 
XVI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1957 to November 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Louis, 
Missouri, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran's original claim included many issues that are 
not on appeal to the Board.  In addition to the two issues 
listed on the first page of this decision, the February 1999 
statement of the case included the issues of service 
connection for a heart disability, a sleeping disability, 
hearing loss, shortening of the left leg, an eye disability, 
a dental disability, and whether new and material evidence 
had been submitted to reopen claims for service connection 
for a neurological disability, arthritis, and a back 
disability.  The veteran submitted a VA form 1-9 indicating a 
desire to appeal all of these issues in February 1999.  The 
veteran withdrew the issues of entitlement to service 
connection for a heart disability and a dental disability in 
a February 2001 statement submitted at his hearing.  A 
September 2001 supplemental statement of the case continued 
to list all of the remaining issues.  In a November 2001 VA 
Form 9, the veteran marked that he had read the statement of 
the case and any supplemental statement of the case he had 
received, and then noted he was only appealing the issues of 
entitlement to increased evaluations for his left shoulder 
and left pelvis disability.  A statement from the veteran's 
representative received at this time referred to the February 
1999 statement of the case, and said that the veteran 
disagreed with the issues of the evaluations of his left 
shoulder and left pelvis disabilities.  The veteran's 
representative has not addressed the remaining issues in any 
of the subsequent statements that have been received.  
Therefore, in view of the express desire of the veteran and 
the representative to pursue only the issues of entitlement 
to increased evaluations for the left shoulder disability and 
the left hip disability, the Board considers the remaining 
service connection issues to have been withdrawn.  See 
38 C.F.R. § 20.204 (2001).

The issue of entitlement to an evaluation in excess of 30 
percent for the residuals of a gunshot wound of the left 
(major) shoulder, muscle group IV, will be addressed in the 
remand section at the end of this decision. 


FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the left pelvis, 
muscle group XVI, are productive of no more than moderate 
disability.  

2.  The veteran has range of motion of the left hip to 90 
degrees of flexion, with full extension to zero degrees, 
abduction and adduction each to 30 degrees, external rotation 
to 30 degrees, and internal rotation to 10 degrees 
bilaterally, without a history of weakness, stiffness, 
swelling, giving way, fatigability, or lack of endurance of 
the left hip, and only subjective complaints of pain on 
examination. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for the residuals of a fracture of the left pelvis, 
muscle group XVI, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.50, 4.56, 4.71a, 
4.73, Codes 5251, 5252, 5253, 5316 (2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation for his service 
connected residuals of a fracture of the left pelvis, muscle 
group XVI, is insufficient to reflect the current level of 
severity of this disability.  He states that he has 
increasing pain of the left hip and that he now uses a 
wheelchair as a result of this and other disabilities.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The RO contacted the veteran by letter 
following the November 1998 rating decision which initially 
denied entitlement to an evaluation greater than 10 percent, 
and provided him with a copy of the rating decision, as well 
as information regarding his right to appeal.  The February 
1999 statement of the case provided the veteran with the laws 
and regulations governing the evaluation of his disability, 
including the applicable diagnostic rating code.  This rating 
code informed him of the medical evidence required to 
substantiate his claim.  An April 2001 letter provided the 
veteran with information concerning the VCAA, including what 
evidence he was responsible for producing, and what 
assistance he would be afforded by the VA.  A supplemental 
statement of the case was issued in September 2001, which 
explained the basis for the continued denial of the veteran's 
claim.  The Board concludes that the discussions of the 
letters, the statement of the case, and the supplemental 
statement of the case sent to the veteran informed him of the 
manner of evidence required to prevail in his claim, and that 
the VA's notification requirements have been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103 (West 1991 & Supp. 2001)).  The 
Board notes that the veteran has been contacted by the RO on 
multiple occasions in order to obtain information regarding 
medical treatment for his disability.  The veteran replied in 
October 1998 that all of his treatment since discharge from 
service has been at the same VA medical center, and that he 
has never been treated elsewhere.  The RO has obtained all 
medical records from this VA medical center, and associated 
them with the claims folder.  The veteran has also been 
afforded VA examinations of his disability in November 1998 
and June 2001.  Finally, the veteran has offered testimony 
regarding his claim at a personal hearing conducted in 
February 2001.  The Board concludes that the duty to assist 
has been completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of the 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102.  

The VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do no provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record indicates that entitlement to service connection 
for the residuals of a fracture of the left pelvis, muscle 
group XVI, was established in a June 1960 rating decision.  A 
10 percent evaluation was assigned for this disability, 
effective from November 1959.  This 10 percent evaluation 
currently remains in effect.  

The RO has evaluated the veteran's residuals of a fracture of 
the pelvis under the rating code for injuries to muscle group 
XVI.  

In general, disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately severe or 
severe.  Slight disability of muscles is typified by a simple 
wound of muscle without debridement or infection.  The 
history and complaints will reveal service department record 
of superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include a minimal scar, with no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56(d)(1). 

Moderate disability of muscles is signified by a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record or other evidence of in-service treatment for the 
wound should show record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings will include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

For moderately severe disability of muscles, the type of 
injury will be a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The service 
department record or other evidence should show 
hospitalization for a prolonged period for treatment of 
wound, as well as evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, and indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance when compared with the sound side will 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 38 C.F.R. § 4.56(d)(3).  

Severe disability of muscles is evidenced by a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The evidence 
will include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of the wound, and records of consistent complaints of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  There will be objective findings such as 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track, palpation showing loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area, muscles that swell and harden abnormally in 
contraction, and tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicating severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile, adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle, diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle, and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).  

For the evaluation of muscle disabilities, a comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56.

The muscles of muscle group XVI consists of the pelvic girdle 
group, which are the psoas, the iliacus, and the pectineus.  
The function of these muscles is the flexion of the hip.  The 
rating code for injuries to muscle group XVI states that 
severe disability is evaluated as 40 percent disabling, 
moderately severe disability is evaluated as 30 percent 
disabling, moderate disability is evaluated as 10 percent 
disabling, and slight disability is evaluated as zero percent 
disabling.  38 C.F.R. § 4.73, Code 5316.  

A review of the service medical records indicates that the 
veteran was admitted to the hospital following an automobile 
accident in July 1958.  He had multiple abrasions about the 
face, body and extremities, and complained primarily of pain 
in the left hip region.  An X-ray study revealed a fracture 
of both rami of the left pubis, as well as the symphysis and 
the left wing of the sacrum.  He was treated with bedrest and 
traction to maintain the pelvis in a stable position.  Within 
three days, additional X-ray studies revealed that the pelvis 
fractures were in the same position, and that there was 
evidence of early healing.  His post injury course was 
essentially uneventful, and there was progressive healing of 
his fractures.  At discharge in October 1958, the veteran had 
progressed to ambulating without crutches, but with a slight 
limp on the left indicating that there was still some 
weakness of the gluteus maximus and medius.  He was 
discharged to limited duty to regain complete function of the 
rotators of the left hip.  The diagnoses at discharge 
included simple fracture of the symphysis pubis, left pubic 
rami, and the left wing of the sacrum with no nerve or artery 
involvement.  He had undergone closed reduction of the left 
pelvis with traction to the left leg.  

December 1958 records state that the veteran continued to 
improve very slowly, and to have considerable pain in the 
adductor origins on the left.  An X-ray examination revealed 
progressive healing of all fractures.  He continued to 
experience pain in April 1959.  September 1959 records state 
that the veteran now had strong abductors, adductors, 
flexors, and extensors, with no limitation of motion.  There 
was no sensory, reflex, or motor abnormality of the left 
lower extremity, and X-ray studies revealed no significant 
hip joint involvement.  There was some pulling and mild 
aching in the region of the left groin, but this was 
relatively constant and not at all incapacitating.  

The June 1960 rating decision which granted service 
connection for the veteran's left hip disability assigned the 
10 percent evaluation on the basis of the evidence contained 
in the veteran's service medical records.  

The more recent post service medical records include the 
results of a July 1981 VA X-ray study.  There were fractures 
that appeared old through the superior and inferior left 
pubic rami.  The sacral foramina were intact, and no other 
abnormality of the pelvis was seen.  The impression was of an 
old fracture of the pelvis.

June 1996 VA treatment records note that the veteran is 
status post pelvis fracture 40 years ago.  He now noted 
progressive left hip pain and occasional left knee pain.  He 
used a wheelchair occasionally, but did not have a crutch or 
cane.  On examination, the range of motion was 80 degrees of 
flexion, 15 degrees of internal rotation, and 20 degrees of 
external rotation.  An X-ray study conducted at this time 
revealed an old healed fracture of the inferior pubic ramus 
on the left with slight superior displacement of the proximal 
fragment of about 50 percent.  A healed fracture was noted in 
the medial wall of the acetabulum, extending into the pelvis.  
The joint space was well preserved, and there was no evidence 
of arthritic changes of the hip.  The overall assessment was 
degenerative joint disease of the left hip.  

March 1999 VA treatment records include a notation of 
degenerative joint disease of the left hip.  

The veteran was afforded a VA orthopedic examination in 
November 1998.  The history of a pelvic fracture on the left 
side in 1958 was noted.  There had never been any surgery.  
The veteran had difficulty walking secondary to pain, and 
occasionally had to use a wheelchair, but he admitted that 
his heart disease and knee disability contributed to the use 
of the wheelchair.  Most of his pain was in the left inguinal 
area.  The veteran periodically used a cane to walk, and was 
unable to say how far he could walk.  He was still able to 
drive a car.  On examination, the veteran was not in any 
acute distress.  The pelvis was essentially unremarkable, and 
the examiner was unable to elicit tenderness.  An X-ray study 
found an old healed fracture of the left superior pubic ramus 
near the left acetabulum.  There was also a healed fracture 
of the left inferior pubic ramus.  There were no significant 
new features when compared to the 1996 X-ray study.  The 
final diagnosis was old healed fracture of the left pelvis.  

The veteran was seen in May 1999 for evaluation of his hip 
and shoulder.  He reported that he had severe degenerative 
joint disease of the hip.  An X-ray study of the pelvis 
demonstrated a healed pelvic fracture anterior of the left 
pubic ramus.  Shortening was also noted.  The assessment 
included severe degenerative joint disease of the hip.  He 
was noted to require an electric wheelchair.  

June 1999 records show that the veteran's disabilities 
included atrioventricular blockage with pacemaker, 
hypertension, and degenerative joint disease of the hip.  He 
was having increasing difficulty with walking, and was being 
fitted with an electric wheelchair.  He continued to have 
left shoulder and hip pain, which was treated with 
medication.  Following examination, the assessment was 
degenerative joint disease with intermittent pain. 

The veteran underwent an additional VA examination in June 
2001.  The examination was requested because the veteran 
complained of worsening of left shoulder, left hip, left 
knee, left ankle, and left foot pain secondary to a motor 
vehicle accident in service.  The claims folder was reviewed 
in conjunction with the examination.  These records indicated 
that the veteran had sustained a fracture of the left 
symphysis and left pubic rami, along with a fracture of the 
left wing of the sacrum.  This injury was treated with 
traction.  The X-ray studies conducted in 1996 and 1998 were 
reviewed.  At the present time, the veteran complained that 
he had arthritis.  He could not give an accurate history as 
to when pain occurred in any of his joints, including the 
hips, and he could not give a history of weakness, stiffness, 
swelling, giving way, fatigability, or lack of endurance.  He 
could not identify any specific problems that would cause a 
flare-up, but stated that he had pain all of the time.  He 
had been using a walker for the past two years, and used a 
wheelchair part of this time.  The veteran continued to drive 
his car.  On examination, the range of motion of both hips 
was 90 degrees of flexion, full extension to zero degrees, 
abduction and adduction each to 30 degrees, external rotation 
to 30 degrees, and internal rotation to 10 degrees 
bilaterally.  There were subjective complaints at the extreme 
of internal and external rotation of both hips.  An X-ray 
study noted an old, healed fracture deformity of the left 
hemipelvis at the acetabulum, and also the ischium.  Mild 
arthritic changes were seen in the hip on the left side.  The 
impression was an old healed fracture deformity of the left 
hemipelvis at the acetabulum and at the ischium, and mild 
left hip arthritic change.  The overall diagnoses included 
fracture of the pelvis.  The examiner stated that the records 
suggested that these were essentially nondisplaced fractures, 
and as such, there would be no effect on the left lower 
extremity.  He opined that any arthritic changes were due to 
age, and had nothing to do with the pelvic fracture.  

The Board finds that entitlement to an evaluation in excess 
of 10 percent for the residuals of a fracture of the left 
pelvis, muscle group XVI, is not merited.  

In order for the veteran to receive the next highest 
evaluation under the rating code for injuries to muscle group 
XVI, which is 30 percent, there must be moderately severe 
disability.  The veteran's injury was the result of an 
automobile accident, and not due to a missile of either high 
or low velocity.  Therefore, although the service medical 
records indicate that the veteran remained hospitalized from 
July 1958 to October 1958, they also show that there was not 
a through and through wound, or evidence of any other open 
wound.  The veteran did not undergo any surgery as a result 
of his injury, and there was no evidence of debridement, 
prolonged infection, or sloughing of soft parts, or 
intermuscular scarring.  The veteran sustained a fracture of 
several of the bones of the pelvis, but there is no evidence 
of a comminuted fracture.  The diagnosis at discharge was of 
a simple fracture.  The course of his hospitalization was 
described as uneventful, and he was walking with only a 
slight limp at discharge.  

The current medical records show that the veteran complains 
of pain in the region of his injury.  The November 1998 VA 
examination shows that pain could not be elicited on 
examination.  At the June 2001 VA examination, the veteran 
continued to have subjective complaints of constant pain, and 
subjective complaints were also noted at the extremes of the 
internal and external rotation of the hips.  He used a walker 
or a wheelchair.  However, the veteran admitted at the 
November 1998 VA examination that his nonservice connected 
heart disease and left knee disability contribute to his need 
for a wheelchair, and he also complains of a nonservice 
connected left foot disability.  He continues to drive his 
car.  The veteran could not give a history of weakness, 
stiffness, swelling, giving way, fatigability, or lack of 
endurance of the left hip at the June 2001 examination.  This 
examination also found that the range of motion of the hips 
was equal, with 90 degrees of flexion, full extension to zero 
degrees, abduction and adduction each to 30 degrees, external 
rotation to 30 degrees, and internal rotation to 10 degrees 
bilaterally.  (Normal range of motion of the hip is 125 
degrees of flexion, and zero degrees of extension.  38 C.F.R. 
§ 4.71a, Plate II)  Although May 1999 VA treatment records 
state that the veteran has severe degenerative joint disease 
of the left hip, every diagnosis that was reached with the 
aid of an X-ray study has noted a well healed fracture, with 
no more than mild arthritic changes.  Finally, the June 2001 
VA examiner opined that this arthritis was due to old age, 
and not due to the veteran's service connected disability.  
Therefore, as the only symptom that can be attributed solely 
to his service connected left hip disability and the only 
cardinal sign of muscle injury is pain, with little objective 
evidence to support this finding, the Board finds that the 
symptomatology more nearly resembles that of moderately 
disabling, which warrants continuation of the 10 percent 
evaluation currently in effect.  38 C.F.R. § 4.73, Code 5316.  

The Board has also considered entitlement to an increased 
evaluation under other rating codes.  Limitation of extension 
of the thigh to 5 degrees is evaluated as 10 percent 
disabling.  38 C.F.R. § 4.71a, Code 5251.  Limitation of 
flexion to 10 degrees is evaluated as 40 percent disabling.  
Flexion that is limited to 20 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees is 
evaluated as 20 percent disabling.  Flexion that is limited 
to 45 degrees is evaluated as 10 percent disabling.  
38 C.F.R. § 4.71a, Code 5252.  The rating code for impairment 
of the thigh is also for consideration.  Limitation of 
rotation of the thigh in which the veteran is unable to toe-
out more than 15 degrees is evaluated as 10 percent 
disabling.  Limitation of adduction of the thigh in which the 
veteran cannot cross his legs is also evaluated as 10 percent 
disabling.  Limitation of abduction of the thigh in which the 
motion is lost beyond 10 degrees is evaluated as 20 percent 
disabling.  38 C.F.R. § 4.71a, Code 5253.  At this juncture, 
the Board notes that the veteran's diagnoses have included 
arthritis of the left hip, but the June 2001 VA examiner 
opined that this was not the result of the service connected 
disability.  Arthritis is also evaluated according to the 
range of motion of the specific joint involved, so the matter 
of whether or not the veteran's arthritis of the left hip is 
due to his service connected disability or due to old age 
will not effect the evaluation of this disability.  See 
38 C.F.R. § 4.71a, Code 5003, 5010.  

There are other factors which must be considered in addition 
to those contained in the applicable rating codes.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The Board finds the rating codes pertaining to range of 
motion of the thigh do not provide a basis for an increased 
evaluation for the veteran's service connected residuals of a 
fracture of the left hip.  The most recent VA examination 
shows that his range of motion of both hips was 90 degrees of 
flexion, with full extension to zero degrees.  The veteran 
had abduction and adduction each to 30 degrees, external 
rotation to 30 degrees, and internal rotation to 10 degrees 
bilaterally.  The veteran did not provide a history of 
weakness, stiffness, swelling, giving way, fatigability, or 
lack of endurance of the left hip, and only subjective 
complaints of pain were noted.  Finally, there is no evidence 
of ankylosis of the hip, or of a flail joint, and the record 
demonstrates that the veteran's fractures did not involve the 
femur, so the rating codes addressing these disabilities do 
not apply.  Therefore, these provisions do not provide a 
basis for an evaluation in excess of 10 percent for the 
veteran's disability.  38 C.F.R. §§ 4.40, 4.51, 4.71a, Codes 
5250, 5251, 5252, 5253, 5254, 5255.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b) (2001).  There is no objective evidence 
that the veteran's service connected left hip disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required, and the veteran was not harmed 
by the failure of the RO to consider this regulation.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a fracture of the left pelvis, muscle group XVI, 
is denied. 






REMAND

The veteran contends that the 30 percent evaluation for the 
residuals of a gunshot wound of the left (major) shoulder, 
muscle group IV, is insufficient to reflect disability that 
results from this injury.  

The veteran's left shoulder disability has been evaluated 
under 38 C.F.R. § 4.73, Code 5304, which is the rating code 
for the residuals of injuries to muscle group IV.  The 
veteran is currently in receipt of the highest evaluation 
available under this rating code.  

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board 
notes that the RO has not yet considered entitlement to an 
extraschedular evaluation for the veteran's left shoulder 
disability under the provisions of 38 C.F.R. § 3.321(b).  The 
veteran's representative also notes that this regulation was 
not considered by the RO, and has requested that this case be 
remanded in order to allow the RO an opportunity to consider 
whether the veteran's disability warrants referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service for an extraschedular evaluation.  The Board 
agrees with the veteran's representative that in this 
instance, as the veteran is already in receipt of the highest 
schedular evaluation, 3.321(b) must first be considered by 
the RO, and that this case must be remanded.  

Therefore, in order to assist the veteran in the development 
of his claim and to afford him due process of law, the issue 
is REMANDED for the following action:

1.  The RO should consider whether or not 
the veteran's service connected residuals 
of the left (major) shoulder, muscle 
group IV, should be forwarded to the 
Chief Benefits Director of VA's 
Compensation and Pension Service for an 
extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b).  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The supplemental statement of 
the case should include the provisions of 
38 C.F.R. § 3.321(b), as well as an 
explanation of extraschedular 
evaluations, and how this regulation may 
apply to the veteran's left shoulder 
disability.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


(CONTINUED ON NEXT PAGE)

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



